Dismissed and Memorandum Opinion filed June 27, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00006-CV
                                   ____________

 FERMIN FRANCO, INDIVIDUALLY AND A/N/F OF KAMILA FRANCO
                  AND DIEGO FRANCO, Appellant

                                         V.

                          SONIA MORALES, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24798

                     MEMORANDUM OPINION

      This court struck appellant’s brief, informing him that the brief failed to
comply with multiple provisions of Rule 38.1 of the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 38.1(g) (statement of facts supported by record
references), (h) (summary of argument with succinct, clear, and accurate statement
of the arguments), (i) (argument with clear and concise argument for contentions
made with appropriate citations to authorities and the record), (j) (prayer with short
conclusion that clearly states the nature of relief sought); see also Tex. R. App. P.
38.9. This court ordered appellant to file a brief complying with Rule 38.1.

       This court informed appellant that if he filed another noncompliant brief, the
appeal could be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1);
Tex. R. App. P. 38.9(a); Harkins v. Dever Nursing Home, 999 S.W.2d 571, 572–73
(Tex. App.—Houston [14th Dist.] 1999, no pet.) (reasoning that the court could
dismiss the appeal or affirm the trial court’s judgment without examining the
record pursuant to Rule 38.8 since the appellant’s amended brief did not contain
citation to the record; choosing to affirm without examining the record); see also,
e.g., Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex.
1994) (reaffirming that “error may be waived by inadequate briefing”); Rendleman
v. Clarke, 909 S.W.2d 56, 59 (Tex. App.—Houston [14th Dist.] 1995, writ dism’d)
(error waived when appellant had ample notice of briefing defects and opportunity
to rebrief).

       Appellant filed another brief that does not contain any record references in
the statement of facts or a clear and concise argument for the contentions made
with appropriate citations to authorities and to the record.

       Because appellant has not filed a brief in compliance with Rule 38.1, we
proceed as if appellant has failed to file a brief. See Tex. R. App. 38.9. Harkins,
999 S.W.2d at 572–73. We dismiss the appeal for want of prosecution. See Tex. R.
App. 38.8(a)(1); Harkins, 999 S.W.2d at 573.



                                        /s/       Ken Wise
                                                  Justice

Panel consists of Justices Wise, Jewell, and Hassan.

                                              2